Filed 12/6/22 In re D.B. CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                  DIVISION TWO



 In re D.B., a Person Coming Under the
 Juvenile Court Law.

 RIVERSIDE COUNTY DEPARTMENT
 OF PUBLIC SOCIAL SERVICES,                                               E079380

           Plaintiff and Respondent,                                      (Super. Ct. No. RIJ2100014)

 v.                                                                       OPINION

 C.K. et al.,

           Defendants and Appellants.


         APPEAL from the Superior Court of Riverside County. Cheryl C. Murphy,

Michele A. Mathis and Harry (Skip) A. Staley,* Judges. Reversed with directions.

         Patricia K. Saucier, under appointment by the Court of Appeal, for Defendant and

Appellant C.K.

         Christy C. Peterson, under appointment by the Court of Appeal, for Defendant and

Appellant I.B.




*Retired judge of the Kern Super. Ct. assigned by the Chief Justice pursuant to art. VI,
§ 6 of the Cal. Const.
                                            1
       Minh C. Tran, County Counsel, Teresa K.B. Beecham and Melinda H. Frey,

Deputy County Counsel, for Plaintiff and Respondent.

                                             I.

                                    INTRODUCTION

       C.K. (Father) and I.B. (Mother) appeal the juvenile court’s order terminating their

parental rights to their infant child, D.B. They argue the Riverside County Department of

Public Social Services (the Department) failed to comply with its duty of initial inquiry
                    1
into Father’s Indian ancestry under the Indian Child Welfare Act (25 U.S.C. § 1901 et

seq.) and related California law (ICWA), and thus the juvenile court erroneously found

that ICWA did not apply. We agree and find that the error was prejudicial. We therefore

conditionally reverse and remand to allow the Department to fully comply with ICWA.

                                            II.
                                                                         2
                  FACTUAL AND PROCEDURAL BACKGROUND

       When D.B. was about six weeks old, the Department filed a juvenile dependency
                                                        3
petition on his behalf. (See Welf. & Inst. Code, § 300.) The juvenile court ordered D.B.

       1
         “[B]ecause ICWA uses the term ‘Indian,’ we do the same for consistency, even
though we recognize that other terms, such as ‘Native American’ or ‘indigenous,’ are
preferred by many.” (In re Benjamin M. (2021) 70 Cal.App.5th 735, 739, fn. 1
(Benjamin M.).)

       2
         We need provide only a brief overview of the facts and proceedings below
because we conclude the Department’s failure to comply with ICWA as to Father was
prejudicial and requires a remand.
       3
         Unless otherwise indicated, all further statutory references are to the Welfare
and Institutions Code.

                                             2
detained from the parents. The court later sustained the petition, ordered D.B. removed

from the parents’ care, denied the parents services, and set the matter for a section 366.26

hearing. At that hearing, the juvenile court terminated parental rights to D.B. and freed

him for adoption by his prospective adoptive parent, his paternal great uncle. Mother and

Father timely appealed.

       During the dependency proceedings, the Department took steps to comply with

ICWA. The Department attached an ICWA-010 form to its petition stating that both

parents denied any Indian ancestry. Shortly afterward, Father submitted an ICWA-020

form denying that he or any family member had Indian ancestry. The Department

reported that the paternal great uncle, who eventually became D.B.’s prospective

adoptive parent, denied that he or any family member had Indian ancestry.

       The Department did not contact any of Father’s other relatives to inquire whether

they had Indian ancestry. In particular, the Department did not ask the paternal

grandmother, who Father lived with and who the Department spoke with several times,

whether she had Indian ancestry. D.B.’s counsel also told the juvenile court and the

Department at a hearing that she had spoken with the paternal great-grandmother, who

expressed interest in D.B.’s placement. Counsel informed the paternal great-grandmother

to contact the Department, but nothing in the record suggests she ever spoke with the

Department.

       In her ICWA-020 form, however, Mother stated that her mother is a member of a

Cherokee tribe. The Department thus sent ICWA notices to the Cherokee Nation and



                                             3
certain Cherokee tribes, but all of them responded that D.B. is not an Indian child and is

not eligible for membership in the tribe.

       Without any objection, the juvenile court found that ICWA did not apply.

                                            III.

                                      DISCUSSION

       Father, with Mother joining, argues the Department failed to comply with ICWA

by not asking the paternal grandmother and great-grandmother whether they had Indian
                                                        4
ancestry and thus whether D.B. may be an Indian child. They in turn argue that the

juvenile court erroneously found that ICWA does not apply before terminating their

parental rights. We agree.

       We first note that the Department emphasizes the many steps it took to ensure that

Mother does not have Indian ancestry when arguing that it fulfilled its ICWA obligations.

But the parents do not claim the Department failed to inquire into Mother’s background.

They challenge only the Department’s failure to ask the paternal grandmother and

paternal great-grandmother whether they had Indian ancestry. The Department’s inquiry

into Mother’s Indian ancestry sheds no light on the issue and thus does not bear on

sufficiency of the Department’s inquiry into Father’s Indian ancestry. (See In re Oscar

H. (2022) 84 Cal.App.5th 933 (Oscar H.) [declining to discuss sufficiency of ICWA



       4
          In her joinder notice, Mother also states that she appeals the juvenile court’s
denial of her section 388 petition. Because Mother has provided no argument on the
issue, she has forfeited the argument and we decline to consider it. (See In re S.C. (2006)
138 Cal.App.4th 396, 408.)

                                             4
inquiry into mother’s side because “remand is warranted due to prejudicial error as to the

paternal family”].)

       The Department and the juvenile court had an “affirmative and continuing duty to

inquir[e]” whether a child in a dependency proceeding “is or may be an Indian child.”

(§ 224.2, subd. (a).) When the Department takes a child into custody, it must ask “the

child, parents, legal guardian, Indian custodian, extended family members, others who

have an interest in the child,” and the reporting party (the party who reported the abuse or

neglect of the child) whether the child is or may be an Indian child. (§ 224.2, subd. (b).)

“Extended family members” include the “child’s grandparent, aunt or uncle, brother or

sister, brother-in-law or sister-in-law, niece or nephew, first or second cousin, or

stepparent.” (25 U.S.C. § 1903, subd. (2); § 224.2, subd. (b).)

       We agree with the parents that the Department “clearly failed to comply with

its . . . duty of initial inquiry [under ICWA] by not asking extended [paternal] family

members . . . about possible Indian ancestry.” (In re Y.M. (2022) 82 Cal.App.5th 901,

916 (Y.M.).) For ICWA purposes, the paternal grandmother is an “extended family

member,” and the paternal great-grandmother is someone with “an interest in the child.”

(See In re Dominick D. (2022) 82 Cal.App.5th 560, 567.) Because both of them were

available during the dependency proceedings, the Department should have asked them if

they had Indian ancestry and whether D.B. is or may be an Indian child . (See ibid.;

Oscar H., supra, 84 Cal.App.5th at p. 937; § 224.2, subd. (b); In re Dominick D., supra,

at p. 567.) By failing to do so, the Department failed to discharge its duty of initial



                                              5
inquiry under ICWA and, in turn, the juvenile court erroneously found that ICWA did not

apply. (§ 224.2, subd. (b); Y.M., supra, at p. 916; Oscar H., supra, at p. 937; In re

Dominick D., supra, at p. 567; In re Ricky R. (2022) 82 Cal.App.5th 671, 680 (Ricky R.).)

       We therefore must conditionally reverse and remand unless the error was
                                                            5
harmless. (Benjamin M., supra, 70 Cal.App.5th at p. 740.) The Department’s failure to

comply with ICWA is prejudicial if “the record indicates that there was readily

obtainable information that was likely to bear meaningfully upon whether the child is an

Indian child.” (Id. at p. 744.) This “does not require ‘proof of an actual outcome (that

the parent may actually have Indian heritage).’ [Citation.] The missing information need

only be relevant to the ICWA inquiry, ‘whatever the outcome will be.’” (Ricky R., supra,

82 Cal.App.5th at p. 679; accord, In re Antonio R. (2022) 76 Cal.App.5th 421, 435

(Antonio R.).

       Under Benjamin M., the Department’s failure to inquire into the paternal

grandmother and great-grandmother’s potential Indian ancestry was prejudicial. No one

disputes that the Department could have contacted them to ask whether they had Indian

ancestry or whether they had reason to believe D.B. does. Their responses would “‘shed

meaningful light on whether there is reason to believe’ that [D.B. is an Indian child],




       5
         We acknowledge that the Courts of Appeal are deeply divided on how to review
ICWA inquiry errors and that our Supreme Court is poised to resolve the issue. (See In
re K.H. (2022) 84 Cal.App.5th 566, 611; In re Dezi C. (2022) 79 Cal.App.5th 769, 779-
782, review granted Sept. 21, 2022, S275578.) Until the court does so, we will apply this
court’s decision in Benjamin M.

                                             6
whatever the outcome of the inquiry may be.” (Ricky R., supra, 82 Cal.App.5th at p.

680.)

        The Department argues no prejudicial error occurred under this court’s decisions

in Benjamin M. and Ricky R., because those cases involve distinguishable facts. In

particular, the Department argues Benjamin M. and Ricky R. do not apply here because

the ICWA inquiries the social services performed (or not) were different than the

Department’s here. The Department thus argues that although the relatives’ responses in

Benjamin M. and Ricky R. may have shed meaningful light on whether the dependent

child was an Indian child, that is not true here.

        In Benjamin M., the social service agency could not locate the father and never

asked about his Indian ancestry. (Benjamin M., supra, 70 Cal.App.5th at pp. 744-745.)

The agency’s failure to ask about his brother’s Indian ancestry therefore was prejudicial

because the agency effectively had no information about the father’s Indian ancestry.

(Ibid.) We thus agree with the Department that Benjamin M. is factually distinguishable.

        However, in Ricky R., both parents, like the parents here, denied any Indian

ancestry. (Ricky R., supra, 82 Cal.App.5th at pp. 676-677.) The dependent children were

placed with the mother’s cousin, who denied that her family had any Indian ancestry. (Id.

at p. 677.) Without much difficulty, this court held that the Department’s failure to ask

the maternal grandmother, maternal aunt, and paternal grandmother whether they had

Indian ancestry was prejudicial. (Id. at p. 680.) We noted that these family members

were readily available and reasoned that their responses necessarily would “‘shed



                                               7
meaningful light on whether there is reason to believe’” that the children were Indian

children. (Ibid.)

       This is because “[i]n most circumstances, the information in the possession of

extended relatives is likely to be meaningful in determining whether the child is an Indian

child—regardless of whether the information ultimately shows the child is or is not an

Indian child.” (Antonio R., supra, 76 Cal.App.5th at p. 435 [applying Benjamin M.].)

Thus, a social services agency’s failure to comply with its initial inquiry obligations

under ICWA is prejudicial error “in most circumstances.” (Ibid.)

       Here, the paternal grandmother and great-grandmother were “readily available”

and their responses to an ICWA inquiry would be “shed meaningful light” on whether

D.B. is an Indian child, whatever they say. Thus, under Ricky R., the Department’s

failure to ask them about their Indian ancestry was prejudicial.

       The Department relies on In re S.S. (2022) 75 Cal.App.5th 575 and In re J.W.

(2022) 81 Cal.App.5th 384 in support of its harmlessness argument. We decline to

follow In re J.W. because it did not discuss or apply Benjamin M., and we find In re S.S.

unpersuasive.

       In In re S.S., the appellate court held the social services agency’s failure to inquire

into the maternal grandmother’s Indian ancestry was harmless under Benjamin M. (In re

S.S., supra, 75 Cal.App.5th at p. 582.) The court reasoned that the maternal grandmother,

mother’s counsel, and S.S.’s counsel wanted S.S. placed with the maternal grandmother,

yet neither she, Mother’s counsel, or S.S.’s counsel suggested she had Indian ancestry.



                                              8
(Ibid.) In the court’s view, their failure to do so implied that the maternal grandmother

did not have Indian ancestry because they had “a strong incentive” to inform the juvenile

court of the any facts suggesting that S.S. was an Indian child. (Ibid.)

       We find this reasoning unpersuasive for the reasons outlined in Antonio R.

(Antonio R., supra, 76 Cal.App.5th at p. 435 [disagreeing with In re S.S.’s reasoning and

application of Benjamin M].) Under Benjamin M.’s prejudice analysis, we do not

speculate about whether the extended family members might have information that

suggests the child is an Indian child. (See ibid.) We instead ask whether “the

information in the possession of extended relatives is likely to be meaningful in

determining whether the child is an Indian child—regardless of whether the information

ultimately shows the child is or is not an Indian child.” (Ibid.)

       The Department argues any ICWA error was harmless for the additional reason

that D.B. was placed with his paternal great-uncle, and points to the recent decision from

our colleagues in Division One, Y.M., supra, 82 Cal.App.5th 901. Applying Benjamin

M., our colleagues held in a case whether both parents denied any Indian ancestry that a

social services agency’s failure to ask the paternal grandmother and grandfather whether

they had Indian ancestry was harmless for two reasons. (Y.M., supra, at pp. 917-918.)

       First, the “Father lived with the paternal grandmother during the dependency

proceedings and therefore presumably could have asked her at any time whether she

knew of any possible Indian ancestry.” (Y.M., supra, 82 Cal.App.5th at p. 917.) Because

the father “had a motive to ask, and could have easily asked” whether his mother had



                                              9
Indian ancestry, the Y.M. court concluded her response an ICWA inquiry would not

provide meaningful information bearing on whether the dependent child was or may be

an Indian child. (Ibid.)

       Second, “because during the dependency proceedings the paternal grandfather had

sought placement of [the dependent child], he presumably would have had a strong

incentive to raise any Indian ancestry in support of that goal, but he did not do so.”

(Y.M., supra, 82 Cal.App.5th at pp. 917-918.) The Y.M. court thus concluded that the

paternal grandfather was unlikely to have information that would meaningfully bear on

whether the dependent child was an Indian child. (Id. at p. 918.)

       The Department contends Y.M. is materially indistinguishable and urges us to

follow it here. We decline to do so. The Y.M. court assumed that the paternal

grandparents would not have meaningful information on whether their grandchild was an

Indian child. The court reached that decision by speculating that the father would have

asked his mother, who lived with him, whether she had Indian ancestry and by

speculating that the paternal grandfather would have raised his Indian ancestry during the

dependency proceedings because he wanted his dependent grandchild placed with him.

(Y.M., supra, 82 Cal.App.5th at pp. 917-918.)

       This kind of “[s]peculation . . . has no place in the analysis of prejudicial error

where there is an inadequate initial inquiry.” (Antonio R., supra, 76 Cal.App.5th at p.

435.) There was no indication in Y.M. that the father asked his mother whether she had

Indian ancestry, nor was there any evidence that the paternal grandfather knew he had an



                                              10
incentive to raise his Indian ancestry (if any). It is thus possible that the father and

paternal grandmother in Y.M. did not discuss their Indian ancestry and that the paternal

grandfather did not know that his Indian ancestry (if any) would have supported his goal

of becoming his dependent grandchild’s caregiver. We therefore disagree with Y.M.’s

conclusion that the silence in the record about the paternal grandparents’ Indian ancestry

suggests that they had none. (Benjamin M., supra, 70 Cal.App.5th at p. 745 [“While we

cannot know how Father’s brother would answer the inquiry, his answer is likely to bear

meaningfully on the determination at issue about his brother.”].) Applying Y.M. to

conclude that D.B.’s paternal grandmother and great-grandmother have no information

that might bear on whether D.B. is an Indian child would require us to inappropriately

speculate about their responses to a proper ICWA inquiry. (See Antonio R., supra, 76

Cal.App.5th at p. 435.)

       We also decline to follow Y.M. because its prejudice analysis fails to account for

tribal interests. (See Antonio R., supra, 76 Cal.App.5th at pp. 435-436; In re Isaiah W.

(2016) 1 Cal.5th 1, 13 [“Indian tribes have interests protected by ICWA that are separate

and distinct from the interests of parents of Indian children”].) As a result, D.B.’s

placement with his paternal great-uncle does not render the Department’s ICWA error

harmless, even though placement with a relative is the first placement under ICWA (25




                                              11
U.S.C. § 1915, subd. (a)). (See Oscar H., supra, 84 Cal.App.5th at pp. 938-939 (lead
                   6
opn. of Wiley, J.).)

       If the Department had conducted a proper ICWA inquiry and found reason to

believe ICWA applied, this “case could have followed a different path with a different

outcome.” (Oscar H., supra, 84 Cal.App.5th at p. 938.) If the Department learned from

the paternal grandmother or great-grandmother that D.B. might be an Indian child, then

(1) the tribe could intervene in the dependency proceedings (§ 224.4; see 25 U.S.C.

§ 1911(c)), (2) the tribe may have a different placement preference for D.B. (see 25

U.S.C. § 1915(c)), and (3) the tribe may not have terminated parental rights. (See Oscar

H., supra, at pp. 938-939] (lead opn. of Wiley, J.).)

       In short, D.B.’s placement with his paternal great-uncle does not necessarily

account for tribal interests, which may have affected the outcome of this case. (In re

Oscar H., supra, 84 Cal.App.5th at pp. 938-939].) We cannot know to the certainty

ICWA requires whether D.B. is or may be an Indian child until his paternal grandmother

and great-grandmother are asked about their Indian ancestry. The Department’s deficient

inquiry fell “short of that required to gather the information needed to meaningfully

safeguard the rights of the tribes, as intended under ICWA and California law.” (In re

K.H., supra, 84 Cal.App.5th at p. 620.) We therefore conclude the Department’s failure


       6
         Oscar H. is a splintered decision. Justice Wiley authored a majority opinion,
which Judge Harutunian partially joined. (Oscar H., supra, 84 Cal.App.5th at p. 940
(conc. opn. of Harutunian, J.). Judge Harutunian did not join Justice Wiley’s discussion
“in dicta” about why the child’s placement with the maternal grandmother did not render
the ICWA error harmless, which we discuss here. (Ibid.)

                                             12
to inquire into their Indian ancestry was prejudicial and we must conditionally reverse the

order terminating parental rights. (Ricky R., supra, 82 Cal.App.5th at p. 680.)

                                             IV.

                                      DISPOSITION

       The order terminating parental rights is conditionally reversed. On remand, the

juvenile court shall order the Department to comply with the duty of initial inquiry

(§ 224.2, subd. (b)) and, if applicable, the duty of further inquiry (§ 224.2, subd. (e)) and

the duty to provide notice to the pertinent tribes (25 U.S.C. § 1912(a); § 224.3). If the

juvenile court determines that ICWA does not apply, then the court shall reinstate the

order terminating parental rights. If the court determines that ICWA applies, then it shall

proceed in conformity with ICWA and related California law.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                 CODRINGTON
                                                                                            J.

We concur:


MILLER
                Acting P. J.


FIELDS
                           J.




                                             13